Citation Nr: 0837707	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-39 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968.  The veteran died in August 1992.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2006, the appellant testified before a Decision 
Review Officer at the RO, and in December 2006, she testified 
before the undersigned Veterans Law Judge via 
videoconference.  Transcripts of the hearings are associated 
with the claims folder and have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or her representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In December 2006, the appellant testified by videoconference 
hearing and stated that additional evidence would be 
submitted.  That evidence was received by the Board in 
December 2006, but associated with the wrong claims folder.  
It was not until after the Board had denied the claim in July 
2007 and the appellant had appealed to the United States 
Court of Appeals for Veterans Claims (Court), that the 
additional evidence was found and associated with the proper 
claims folder.  In April 2008, the Board's error having been 
identified, VA moved to have the case vacated and remanded.  
In June 2008, the Court granted the motion and remanded the 
matter.  The Court did not specifically vacate the July 2007 
Board decision.  It is clear that because the Board did not 
consider all evidence of record, the July 2007 Board decision 
should be vacated.  

Accordingly, the July 30, 2007 Board decision addressing the 
issue of entitlement to service connection for the cause of 
the veteran's death is vacated.  


REMAND

A remand by the Court contemplates a complete review of the 
claim.  The death certificate shows the veteran died in 
August 1992.  The immediate cause of death was listed as 
pneumonia complications due to severe chronic obstructive 
pulmonary disease.  The box titled "OTHER SIGNIFICANT 
CONDITIONS contributing to death but not resulting in the 
underlying cause given in PART I" contained the notation 
cirrhosis.  This box is frequently used to list other 
significant conditions, without respect to whether the 
condition actually contributed to death.  That may well be 
the case here because the interplay of the cirrhosis of the 
liver with the fatal respiratory disease is not at all clear.  

There is a period of approximately 8 years from 1984 to 1992, 
for which there are no medical records associated with the 
claims folder.  The medical records for the period leading up 
to the veteran's death should be obtained and considered.  

The death certificate shows that the veteran died in a 
private hospital.  The records of that final hospitalization 
should be obtained; as should the records of the physician 
who signed the death certificate.  

Also, although a medical opinion has been obtained, another 
opinion should be sought to consider the additional evidence 
that has been received.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
complete releases for all doctors and 
hospitals that treated the veteran from 
1984 to 1992.  Thereafter, the agency 
of original jurisdiction (AOJ) should 
request a complete copy of the 
veteran's records from all listed care 
providers.  The records of the 
veteran's final hospitalization and the 
records of the doctor who signed the 
death certificate are particularly 
desirable.  

2.  After all available records have 
been obtained and associated with the 
file, the AOJ should refer the claims 
folder for a medical opinion.  The 
doctor should specifically consider the 
opinions provided by private 
gastroenterologist, C. I. S., M.D. and 
respond to the following with a 
complete explanation:  
a.  Is it at least as likely as not 
that the veteran's cirrhosis was the 
result of disease or injury incurred or 
aggravated in service?  
b.  Is it at least as likely as not 
that the veteran's cirrhosis 
contributed substantially or materially 
to his death from pneumonia and chronic 
obstructive pulmonary disease?  
        The term "at least as likely as 
not" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




